RICHARDSON, GEORGE, Jr., Associate Judge.
Appellant seeks reversal of his conviction of unlawfully and feloniously breaking and entering a, building located in Dade County, Florida, with intent to commit a misdemeanor therein, to wit: petit larceny, for which he was sentenced to Dade County jail for a term of six (6) months and thereafter placed on probation for a term of eighteen (18) months.
The merits of the points of error assigned in this appeal have been carefully reviewed and it is concluded that appellant has failed to demonstrate that reversible error was committed during the trial proceedings. Accordingly, the judgment and conviction herein is affirmed.
However, in light of the opinion by this court in Williams v. State, Fla.App.1973, 280 So.2d 518, in which it was held that § 948.01(4) Fla.Stat., F.S.A. did not make provision for adding a period of probation to follow service of the term for which the defendant was committed to the county jail. That portion of the sentence which made provision for probation for a period of eighteen (18) months after the serving of the six (6) months sentence in the county jail, was unauthorized and improper.
The sentence is modified to eliminate therefrom the provision for probation.
It is so ordered.